ON REHEARING
BOWEN W. SIMMONS, Retired Circuit Judge.
The indictment charged the defendant with unlawfully possessing a controlled substance, to-wit: Heroin.
The drug is a controlled substance. Acts of Alabama 1971, Act No. 1407, Volume III, p. 2378, § 204 (Schedule I)(c)(10) at p. 2384. Article IV, § 401(a) makes possession of heroin a felony with an appropriate penalty.
The legislature made possession of the substance a criminal offense without regard to intent or knowledge of the person in possession of the substance. The statute was passed in aid of the police power of the state, and it is significant that the law, supra, does not use the word “knowingly,” or other apt words to indicate that knowledge is an essential element of the crime charged. Allen v. State, 33 Ala.App. 70, 30 So.2d 479(4); Smith v. State, 223 Ala. 346, 136 So. 270, 271(4).
OPINION EXTENDED; APPLICATION OVERRULED.
All the Judges concur.